UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6006


SCOTT M. BOGER,

                  Plaintiff – Appellant,

          v.

GENE M. JOHNSON; JOHN JABE; JOHN GARMAN; D. A. BRAXTON; S. W.
HOLLAR; LIEUTENANT S. L. SAMPSON; T. HOSTETTER; R. WILLIS; JANE
DOE #1; JOHN DOE #2; JOHN DOE #3,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00194-sgw-mfu)


Submitted:   June 23, 2011                  Decided:   July 7, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott M. Boger, Appellant Pro Se.         John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Scott   M.    Boger    appeals      the   district    court’s     order

dismissing his 42 U.S.C. § 1983 (2006) action and denying his

motion to add a party and the court’s order denying his motion

for reconsideration.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Boger v. Johnson, No. 7:10-cv-00194-sgw-

mfu (W.D. Va. Dec. 15, 2010; Jan. 14, 2011).                   We dispense with

oral   argument    because      the    facts   and   legal     contentions    are

adequately    presented    in    the    materials     before    the   court    and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2